 In the Matter of GALYAN'S SUPER MARKET, INC., GALYAN'S NORTHSIDEMARKET, INC.andGALYAN'S MARKETS EMPLOYEES' UNIONandMEATCUTTERS AND PACKING HOUSE WORKERS, LOCAL No. 167, AFFILIATEDWITH AMALGAMATED MEAT CUTI RS AND BUTCHER WORKMEN OFNORTH AMERICA, AFLCase No. 35-CA-146.DecidedNovember 29, 1950DECISION AND ORDERUpon a charge filed February 15, 1950, by the Meat Cutters andPacking House Workers, Local No. 167, affiliated with AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL, here-inafter calledMeat Cutters, the General Counsel of the NationalLabor Relations Board, hereinafter called the General Counsel, bythe Regional Director for the Ninth Region, issued a complaint datedAugust 24, 1950, and an amendment to the complaint dated September18,1950, against Galyan's Super Market, Inc., and Galyan's NorthsideMarket, Inc., hereinafter called the Respondents, alleging that theRespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (a) (1),(2), and (3), and Section 2 (6) and (7) of the Act. Copies of thecomplaint, amendment to the complaint, the charge, and notice ofhearing were duly served upon the Respondents, Meat Cutters, and.Galyan'sMarkets Employees' Union, hereinafter called the Em-ployees' Union.The Employees' Union filed an answer, which was,.however, withdrawn.Thereafter, all the parties on October 9, 1950, entered into a stipu-lation, which it was agreed should constitute the only evidence receivedor considered by the Board.The stipulation provides (1) that theparties have waived their right to a hearing before a Trial Examinerand before the Board or a member thereof, to the preparation andfiling of an Intermediate Report and Recommended Order, and tothe making and issuance by the Board of proposed findings of facta.nd conclusions of law; (2) that the parties reserve the rig-lit to filewith the Board before October 29, 1950, appropriate motions and92 NLRB No. 48.298 GALYAN'S SUPER MARKET, INC.299briefs 1 and to request oral argument before the Board; (3) that thecharge, complaint, amendment to the complaint, notice of hearing,the proof of service of said documents, the stipulation, and certainexhibits attached to the stipulation, shall constitute the entire recordin this case and be filed with the Board in Washington, D. C.; and(4) that none of the parties shall be prejudiced by failure to file ananswer.The stipulation is hereby accepted and made a part of therecord herein, and, in accordance with Section 203.51 of NationalLabor Relations Board Rules and Regulations, the proceeding ishereby transferred to, and continued before, the Board.Upon the basis of the aforesaid stipulation and the entire recordin the case, the Board 2 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSRespondent Galyan's Super Market, Inc., is an Indiana corpora-tion, which has as its sole place of business a retail store in Indian-apolis, Indiana.Respondent Galyan's Northside Market, Inc., is anIndiana corporation, which also has as its sole place of business aretail store in Indianapolis, Indiana.Both Respondents are benefi-cially owned by the same shareholders, are under the same manage-ment, observe a common policy and practice with respect to laborrelations and employment matters, and have some transfer and inter-change of employees.The Respondents, in the conduct of theirbusiness at said retail stores, purchased during the year endingAugust 31, 1950, foods, tobaccos, and allied items of the value of$3,219,989, of which purchases 8 to 10 percent was shipped directlyfrom sellers outside the State of Indiana and 58 to 60 percent wasshipped to the Respondents from the stocks and warehouses of whole-salers and jobbers within the State of Indiana, who had in turn re-ceived them from points outside the State of Indiana.During thesame period, goods of a value of $3,361,640 were sold locally at retail.There is no evidence as to the size of the separate operations of eachRespondent.However, in view of their common ownership, control,and labor relations policy and practice, we shall treat them as a singleenterprise for purposes of determining whether to assert jurisdictionin this case.31The Respondents within the time allowed,fileda brief contending that the Boardshould dismiss the instant proceeding on Jurisdictional grounds.The contentions setforth in this motion are discussed below.2Pursuant to the provisions of Section 3 (b) of the Act,the National Labor Relations.Board has delegated its powers in connection with this proceeding to a three-memberpanel[Members Houston,Reynolds,and Styles].8Gifford-Hill & Company, Inc.,90 NLRB 428. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, upon the entire record, that the Respondents are engagedin commerce and in operations affecting commerce within the mean-ing of the Act,4 and, in view of the fact that their annual volume ofindirect inflow is not less than $1,000,000, that it would effectuate thepolicies of the Act to assert jurisdiction in this case .5H. THE ORGANIZATIONS INVOLVEDMeat Cutters and PackingHouseWorkers, Local No. 167, affiliatedwith Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, and Galyan's Markets Employees' Union are labororganizationswithin the meaning ofSection 2(5) of the Act.III.UNFAIR LABOR PRACTICESA. BackgroundThe Respondents admit, and we find, that, commencing on or aboutOctober 21, 1949, and at various times thereafter, the Respondents, bytheir officers and agents, engaged in the following activities :(1)Questioned employees concerning their union affiliation, sym-pathies, and activities.(2)Solicited and encouraged their employees to join the Employ-ees' Union and distributed or caused to be distributed to the employeesa petition enrolling members in the Employees' Union.4In their motion to dismiss,the Respondents contend that they are not engaged inactivities affecting commerce,and are therefore not subject to the Act.We find no. meritin this contention.N. L. R. B.v.Fainblatt,306 U. S. 601;I.L. Brandeis&Sons' v.N. L. R. B.,142 F.2d 977,cert.den. 323 U. S.751 ;N. L. R. B. v.Townsend,185 F. 2d 378(C. A. 9, decided September 11, 1950).1In their motion to dismiss,the Respondents contend,also, that assumingthat theyare subject to the Act,inasmuch as the Board declined to exercise jurisdiction inHookDrugs, Inc.,90 NLRB 1841,a case involving a larger annual volume of inflow thanthe instant case, the assertion of jurisdiction herein would constitute a denial of dueprocess and equal protection under the Fifth Amendment.In N.L. R.B. V. Townsend,supra,the court, in rejecting a similar contention by a retail automobile dealer, stated :Providing the Board acts within its statutory and constitutional power, it is notfor the courts to say when that power should be exercised.Many factors such aslack of funds or the imminence of a more drastic disruption of commerce in anotherindustry might dictate that in a particular case powers explicitly granted should notbe exercised....(citing cases)Respondent also takes the position that the Board's assumption of jurisdiction inhis case results in an unconstitutional unequal application of the law and, therefore,is contrary to due process.To answer this it is only necessary to point out thatthe Board has recently asserted jurisdiction over other dealers selling automobilesat retail.The Board has recently asserted jurisdiction over other retail enterprises(Dorn'sHouseof Miracles,Inc.,91 NLRB 632) including a retail grocery(MinimaxStores,91 NLRB644),, on the same basis as in the instant case-namely,an annual indirect inflowof at least$1,000;000.InDorn'scase,the Board announced that in the future such avolume of indirect inflow alone would be treated as a sufficient basis for asserting juris-diction, regardless of the nature of the enterprise. ._GALYAN.'S SUPER MARKET,INC.301.(3) Initiated, sponsored, and formed the Employees' Union andcontinuously thereafter assisted, dominated, and contributed to thesupport thereof.(4) Informed their employees, prior to May 11, 1950, that mem-'bership in the Employees' Union was a required condition of em-ployment.(5)Prior to May 11, 1950, required of their employees and pros-pective employees, as a condition of employment or continued employ-ment, membership in the Employees' Union.The Respondents admit, and we find, that on November 22, 1949,Respondents and the Employees' Union entered into a collective bar-gaining agreement for a term of 1 year. - Article I of this agreementrecognized the Employees' Union as the exclusive bargaining agent forall "union members," and Article II thereof provided that the Re-spondents would not enter into any conflicting agreement with itsemployees.Article X of this agreement reads:The Employer agrees to employ and keep in employment asemployees only such persons who are members in good standingof the Union.All new employees shall, within thirty (30) daysafter his or her employment, become a member of the Union.Such members shall remain members in good standing as a con-dition to the continuation of their employment.The employeragrees that upon written notice from the Union, it will dischargeat the Union's request, any person who shall not be in good stand-ing after fifteen (15) days written notice thereof.On May 11, 1950, the agreement was amended (1) by revising ArticleI to provide for recognition of the Employees' Union as the exclusivebargaining agent for all employees, except supervisors, professionalemployees, and guards, and (2) by substituting for Article X anagreement by the Respondents not to discriminate with respect tohire or tenure of employment, or any term or condition of employ-ment, in order to encourage or discourage membership in any labororganization.The Employees' Union has not been authorized, pursuant to Sec-tion 9 (e) of the Act, to enter into a union-security agreement.B. Interference, restraint, and coercionWe find that the Respondents, by questioning employees concern-ing their union affiliation, sympathies, and activities, violated Section8 (a) (1) of the Act. IITe also find that the Respondents violated Sec-tion 8 (a) (1) of the Act by entering into the contract of November 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD22, 1949, with the Employees' Union, because the contract containsunion-security provisions which are not sanctioned by Section 8 (a)(3) of the Act .6C. Domination and interferenceerence with the formation and administra-tion of the Employee's Union, and contributing support theretoWe find that the Respondents, by initiating, forming, sponsoring,soliciting employees to join, and contributing support to, the Employ-ees'Union, and by executing and enforcing a collective bargainingagreement with the Employees' Union containing unlawful union-security provisions, dominated and interfered with the formation andadministration of the Employees' Union and contributed supportthereto in violation of Section 8 (a) (1) and (2) of the Act.7D. Discrimination in hire and tenure of employmentWe find that Respondents, by executing and enforcing the contractwith the Employees' Union requiring of their employees and pros-pective employees, as a condition of employment or continued em-ployment, membership in the Employees' Union, discriminated inregard to hire and tenure of employment, thereby encouraging mem-bership in the Employees' Union and discouraging membership inMeat Cutters or any other labor organization, in violation of Section8 (a) (3) and (1) of the Act."IV. THE EFFECTOF THEUNFAIR LABOR PRACTICESThe activities of the Respondents set forth in Section III, above,occurring in connection with their operations as described in SectionI, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order that they cease and desist therefromand take certain affirmative action which will effectuate the policiesof the Act.We have found that the Respondents dominated and interfered withthe formation and administration of, and contributed support to, the6 Julius Resnick,Inc.,86 NLRB 38.7 JuliusResnick,Inc., supra;Salant & Salamt, Incorporated,87 NLRB 215;Raybestos-Manhattan,Inc.,80 NLRB 1208.Federal Stores Division of Speigel,Inc.,91NLRB 647. GALYAN'S SUPER MARKET, INC.303Employee's Union, in violation of Section 8 (a) (2) and (1) of theAct.Therefore, we shall order the Respondents to withdraw allrecognition from, and completely to disestablish, the Employees'Union as the representative of any of their employees for the pur-pose of dealing with them concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment 9However, nothing in our Order shall be deemed torequire the Respondents to vary or abandon those wage, hour, orother substantive features of its relations. with its employees, estab-lished in their existing contract with the Employees' Union, or toprejudice the assertion by the employees of any rights they may haveunder such contract.In view of the Respondents' acts of interference, restraint, andcoercion, their execution and enforcement of an illegal union-securityclause, and their unlawful domination and support of the Employees'Union, there is danger that the commission of unfair labor practicesgenerally is to be anticipated from the Respondents' unlawful con-duct in the past.We shall, therefore, order the Respondents notonly to cease and desist from the unfair labor practices found, butalso to cease and desist from in any manner interfering with, restrain-ing, or coercing their employees in the exercise of the rights guar-anteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following additional:CONCLUSIONS OF LAW1.Meat Cutters and Packing House Workers, Local No. 167, affili-ated with the Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL, and Galyan's Employees Union are labor organ-izations within the meaning of Section 2 (5) of the Act.2.By questioning employees concerning their union affiliation, ac-tivities, and sympathies, and by entering into a union-security contractnot sanctioned by Section 8 (a) (3) of the Act, the Respondents vio-lated Section 8 (a) (1) of the Act.3.By initiating, sponsoring, forming, soliciting employees to join,and contributing support to, the Employees' Union, and by executingand enforcing a collective bargaining agreement containing unlawfulunion-security provisions, the Respondents dominated and interferedwith the formation and administration of, and contributed supportto, the Employees' Union, in violation of Section 8 (a) (2) and (1)of the Act.'SeeThe Carpenter Steel Company,76 NLRB 670. 304DECISIONS.OF NATIONALLABOR RELATIONS BOARD4.By executing and enforcing a collective bargaining agreementwith the Employees' Union containing an unlawful union-securityclause, the Respondents discriminated in regard to hire and tenureof employment,thereby encouraging membership in the Employees'Union and discouraging membership in any other labor organization,in violation of Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents,Galyan's Super MarketInc., and Galyan's Northside Market, Inc., Indianapolis,Indiana,their officers,agents, successors,and, assigns, shall :1.Cease and desist from :(a)Recognizing Galyan's Markets Employees'Union,or any suc-cessor thereto,and the representative of any of their employees attheir retail stores in Indianapolis,Indiana, for the purposes of deal-ing with the Respondents concerning grievances,labor disputes,wages,rates of pay, hours of employment;(b)Performing, or giving effect to their contract of November22, 1949, with Galyan's Markets Employees' Union, or any modifica-tion, extension,supplement,or renewal thereof,or any other con-tract, agreement, or understanding entered into with said organiza-tion relating to grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment;(c)Dominating or interfering with the formation or administra-tion of, or contributing financial or other support to,Galyan's MarketsEmployees'Union, or any successor thereto, or any other labororganization of their employees;(d)Entering into, renewing,or enforcing any agreement with alabor organization which requires their employees to join, or main-tain their membership in, such labor organizations as a condition of.employment,,unless such agreement has been authorized in accordancewithSection 8(a) (3) of the Act;(e) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations,to join or assist Meat Cutters and PackingHouse Workers, Local No. 167, affiliated with Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL, or any other labororganization, to bargain collectively through representatives of their GALYAN'S SUPER MARKET, INC.305own choosing, to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish, Galyan's Markets Employees' Union as the representa-tive of any of the Respondents' employees for the purpose of dealingwith the Respondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment;(b)Post at their stores in Indianapolis, Indiana, copies of thenotice attached hereto, marked Appendix A.10 Copies of said notice,to be furnished by the Regional Director for the Ninth Region,. shall,after being duly signed by the Respondents' representative, be postedby the Respondents immediately l:pon receipt thereof, and maintainedby them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps theRespondents have taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and.in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY withdraw all recognition from, and completely dis-establish,GALYAN'S MARKETS EMPLOYEES' UNION as an organi-zation purporting to represent any of our employees for the pur-poses of dealing with uus concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of101n the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice, before the words, "A Decision and Order" the words,"A Decree of the United States Court of Appeals Enforcing." 306DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment, and we will not recognize it or any successor theretofor any of the above purposes.WE WILL NOT enter into, renew, or enforce any agreement withany labor organization which requires our employees to join, ormaintain their membership in, such labor organization as a con-dition of employment, unless such agreement has been authorizedas provided by the National Labor Relations Act.WE WILL cease performing, or giving effect, to our contract ofNovember 22, 1949, with GALYAN'S MARKETS EMPLOYEES' UNIONor any modification, extension, supplement, or renewal thereof, orany other contract agreement, or understanding entered into withsaid organization relating to labor disputes, wages, rates of pay,'hours of employment, or other conditions of employment.WE WILL NOT dominate, or interfere with the formation oradministration of, any labor organization or contribute financialor other support to it.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist MEAT CUT-TERS AND PACKING HOUSE WORKERS, LOCALNo.167, affiliated withAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, AFL, or any other labor organization, to bargain col-lectively through representatives of their own choosing, to en-gage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in Section8 (a) (3) of the Act.GALYAN'S SUPER MARKET, INC.GALYAN'S NORTHSIDE MARKET, INC.,Employer.By -------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.